O’BRIEN, J.
When the receiver refused to receive the yarn under the contract, the plaintiff was at liberty to elect his remedy, which it is conceded he did by regarding the property as that of the buyer, and selling it for Ms account, crediting him with the amount of the sale, and seeking in tMs action to charge him with the loss. It being the property, therefore, of the receiver, and the plaintiff *213having been served with the injunction prior to the sale, as the •receiver was justified in doing after having been notified of the ■election made by the seller, the latter could not, in violation of the ■terms of such injunction, proceed without leave of the court, and thereby acquire rights as against such receiver. Having been guilty of a contempt of court in his procedure, he cannot get the aid of the ■court to enable him to reap the fruits of his contempt. The exceptions should be sustained, and a new trial granted, with costs to the plaintiff to abide the event
VAN BRUNT, P. J., concurs.